Citation Nr: 0710011	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left shoulder disability with traumatic arthritis. 

2.  Entitlement to a rating in excess of 10 percent for left 
thigh scar as a result of a skin graft.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
July 1942.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The evidence fails to show impairment of the left 
humerus. 

2.  The evidence fails to show ankylosis in the left 
shoulder.

3.  The veteran's thigh scar has a surface area that is less 
than 77 sq. cm.

4.  The evidence fails to show that the veteran's thigh scar 
limits the function of his left leg in any way.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5010, 5200, 5201, 5202, 5203 (2006).

2.  Criteria for a rating in excess of 10 percent for a left 
thigh scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7804, 7805 
(2000); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Shoulder 

The veteran asserts that his left shoulder is worse than it 
is currently rated.  He claims that his clavicle is 
splintered at the sternum end which causes frequent sharp 
pain.  The veteran indicated that he continues to have pain 
in his shoulder and back.

The veteran's shoulder is currently rated at 30 percent under 
38 C.F.R. § 4.71, DC 5201.  Under this criteria, a 20 percent 
rating is assigned when the range of motion of the minor arm 
is limited to midway between side and shoulder level; while a 
30 percent rating is assigned when the range of motion of the 
minor arm is limited to 25 degrees from the side.  The 
veteran expressed disagreement at having his disability 
referred to as minor.  However, the Board notes that 
"minor" in the context of the veteran's claim is not a 
clinical finding as to the severity of the veteran's 
disability, rather minor means the non-dominant side.  Thus, 
because the veteran is right-handed, his right side is his 
major side, and his left side is his minor side.  A 30 
percent rating is the highest schedular rating available for 
a disability under this rating code.

The only ways to obtain a rating in excess of 30 percent for 
a shoulder disability affecting the non-dominant side is by 
showing unfavorable ankylosis of the scapulohumeral 
articulation (e.g. where the scapula and humerus move as one 
piece); fibrous union of the humerus (40 percent); nonunion 
of the humerus (false flail joint) (50 percent); or loss of 
the head of the humerus (flail shoulder) (70 percent).

The veteran underwent a VA examination in September 2001 at 
which the examiner found that his shoulder causes pain, 
weakness, fatigue and lack of endurance following repetitive 
use.  Nevertheless, the veteran could still move his 
shoulder, even reaching to 90 degrees with pain, so his 
shoulder is clearly not ankylosed.  Additionally, the 
veteran's injury affects the clavicle, and not the humerus.  
Furthermore, x-rays showed no acute fracture or dislocation, 
and the bones and soft tissues were normal.  As such, there 
is no medical evidence to suggest impairment of the humerus.

While the veteran indicated that a review of his medical 
records would show additional injury to his shoulder, the 
medical records in the veteran's claims file are several 
decades old, and the veteran did not respond to VA's request 
that he indicate where he has received treatment.  The Board 
wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The medical evidence of record fails to show that a schedular 
rating in excess of 30 percent for the veteran's shoulder is 
warranted; however, in exceptional cases, where ratings based 
on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made. 38 C.F.R. § 3.321(b)(1) (2004).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  In this case, the 
veteran's shoulder undoubtedly causes discomfort and pain.  
However, the veteran has not required any hospitalization as 
a result of his shoulder; and, while the veteran's activities 
of daily living are reduced as a result of his left shoulder, 
the evidence has not shown marked interference with 
employment.  The veteran had some clumsiness dressing and 
undressing at his examination, and the strength in this left 
arm was considerably reduced, but he still could lift 13 kg 
on the dynamometer.  As such, an extraschedular rating is not 
warranted.

A rating in excess of 30 percent is not warranted in the case 
of the veteran's shoulder, and his claim is therefore denied.

Thigh Scar

The veteran's thigh scar as a result of a skin graft is 
currently rated at 10 percent under 38 C.F.R. § 4.118, DCs 
7804 & 7805.  During the course of this appeal the 
regulations for rating disabilities of the skin were revised 
effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 
2002).  All applicable versions of the rating criteria will 
be considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Nevertheless, whether the old or the revised rating criteria 
for scars are used, the only ways to get a rating in excess 
of 10 percent is to either rate the scar based on the 
limitation of function of the affected part (38 C.F.R. 
§ 4.118, DC 7805); or, to rate to scar based on the revised 
38 C.F.R. § 4.118, DC 7801 for scars other than head, face, 
or neck, that are deep or that cause limited motion, which 
provides a 20 percent rating when a scar impacts an area in 
excess of 12 square inches (77 sq. cm.).  A deep scar is one 
associated with underlying soft tissue damage.

The veteran underwent a VA examination of his scar in 
September 2001.  There, the examiner found the thigh scar to 
be 7cm in length and linear in shape.  The scar was tender to 
even the gentlest touch and was productive of severe pruritus 
(itching).

As the scar is linear and stretches for only 7 cm, the scar 
clearly does not exceed a surface area of 77 sq. cm.  While 
the scar on the thigh itches and causes some discomfort, 
there is no medical evidence that the scar causes any 
limitation of function of the left leg.  As such, the 
evidence fails to show that the veteran's thigh scar meets 
the criteria for a rating in excess of 10 percent, and his 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran was provided with a VA examination (the report of 
which has been associated with the claims file); and there is 
no indication that he has received any recent medical 
treatment for either his shoulder or scar as the veteran 
failed to reply to VA's request for any additional evidence.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for a left shoulder 
disability with traumatic arthritis is denied. 

A rating in excess of 10 percent for left thigh scar as a 
result of a skin graft is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


